CRIMINAL COMPLAINT

 

 

United States District Court DISTRICT of ARIZONA
. United States of America DOCKET NO. ,
“WV.

 

x \v" Adrian Eugene Antone 'B\CAS
NN DOB: 1984; U.S. Citizen aH 205 259 fs

 

 

Complaint for violation of Title. 18, United States Code §§ 1153 and 113(a)(3)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

Count 1 - On or about April 4th, 2019, in the District of Arizona, within the confines of the Tohono O’odham.
Nation Indian Reservation, Indian Country, the defendant, ADRIAN EUGENE ANTONE, an Indian,
did intentionally and knowingly assault J.C., an Indian, with a dangerous weapon, that is, a shotgun, with the intent.

to do bodily harm.
In violation of Title 18, United States Code, Sections 1153 and 113(a)@).

Count 2 - On or about April 4th, 2019,:in the District of Arizona, within the confines of the Tohono O’odham
Nation Indian Reservation, Indian Country, the defendant, ADRIAN EUGENE ANTONE, an Indian,
did intentionally and knowingly assault K.D., an Indian, with a. dangerous weapon, that is, a shotgun, with the intent

to do bodily harm.
In'violation of Title 18, United States Code, Sections 1153 and 113(a)(3).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED::

See Attached.

 

MATERIAL. WITNESS(ES) IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED . ws URE OF COMPLAINANT
COMPLAINT REVIEWED by AUSA Jillian BesancoX
Being duly sworn, I declare that the foregoing is: .  *|OFF Le TITLE & NAME:

| true and correct to. the best of my knowledge, . SA David Neill, FBI

 

Sworn to before me and oa ae typay ‘presence, —

 

 

 

SIGNATURE OP ga GED DATE
LA _|Fune 26, 2019

 

 

See Federal nutes of Cfiminal FrotediteeBules 34nd 54

tC

 

 

meee eee ann NE REARDAN ee ete ee
19.0525980

United States v. Adrian Eugene Antone Page 1 of 5

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
I, David Neill, being duly sworn, hereby depose and state as follows:
1. Your affiant is a Special Agent of the FBI and is currently assigned to the Tucson

office. In the course of his official duties, your affiant is responsible for investigating
federal crimes occurring within the District of Arizona, which include violent crimes.
occurring within Indian Country. Your affiant has training and experience in

investigating such crimes.

2. Late in the evening of April 4, 2019 or early in the morning of April 5, 2019, the
Tohono O’odham Nation Police Department (“TOPD”) responded to a report of a
shooting in the Village of San Lucy on the Tohono O’odham Nation Indian
Reservation (““TOIR”). TOPD made contact with J.C. and K.D., Indians and certified —
and enrolled members of the Tohono O’odham Nation, at 1107 B Avenue in the
Village of San Lucy, Arizona. TOPD observed shell casings in the yard of 1107 B
Avenue and shot gun shells in the roadway to the north of the residence.. TOPD
recovered a 9mm Smith and Wesson handgun and a .40 caliber Sig Sauer handgun
from J.C. and KD. Detectives from TOPD and Special Agents from the FBI ©

responded to the scene.

3. J.C. was interviewed by TOPD and the FBI. He stated that on April 4, 2019, around
10:30 P.M., he was at 1107 B Avenue in the Village of San n Lucy with K.D. when
ANTONE approached the residence on foot. ANTONE was: wearing a black colored

long sleeve shirt, possibly a hoody, and khaki colored shorts. J.C. stated that
1920525984

United States v. Adrian Eugene Antone Page 2 of 5

ANTONE initially wanted to fight, but later stated he would be back and left. A short
time later, ANTONE returned in a gray colored Nissan and parked near a fire hydrant
to the north of 1107 B Avenue. J.C. observed two people exit the vehicle and heard
ANTONE say, “What’s up?” J.C. then heard a shot gun cocking sound and saw
ANTONE fire the shotgun at himself and K.D. J LC, thought that ANTONE fired three
to four shots. J.C. thought he was going.to get shot, and he pulled out his own firearm,
a .40 caliber P229 handgun, ran to the south of the residence, and fired approximately
three to four shots toward ANTONE and the vehicle. J.C. thinks he may have struck
the vehicle. J.C. described ANTONE?’s firearm as having a pistol grip and possibly
being a “sawed off” style shotgun. J.C. said that a few days prior, ANTONE also fired
a shotgun at a female named L. J.C. also said that ANTONE has been engaging in
this sort of activity lately, and tries to “punk” people. J.C. said that when ANTONE
first approached the residence, J.C. had his handgun concealed and ANTONE would

not have seen it.

K.D. was interviewed by TOPD and the FBI. On April 4, 2019, at around 10 or 10:30
PM, he was at 1107 B Avenue in the Village of San Lucy, Arizona with J.C, They
were outside of the residence when ANTONE walked up and tried to fight them.
ANTONE put his hand on his hip, which K.D. felt meant he had a gun. ANTONE
told them, “I won’t fight, Pil just put you down,” ANTONE then said he was going
to go and get his home boys. K.D. observed ANTONE to be:wearing a black or navy

blue long sleeve shirt and khaki colored shorts.. ANT ONE: returned a few minutes
19.05259Hd

United States v. Adrian Eugene Antone Page 3 of 5

later in a silver colored Nissan Altima. ANTONE got out of the vehicle and K.D.
‘heard him say, “I seen you.” ANTONE cocked the shotgun and fired at them. K.D.
‘took cover between a tree and garbage can. K.D. stated that he pulled out his Smith
and Wesson 9mm handgun and twice returned fire at ANTONE. ANTONE then left
in the vehicle, and KD. did not see a vehicle pass the residence, so he thinks the
vehicle travelled north. |

Law enforcement officers spoke with N.N., who lives nearby. N.N. was outside of -
her residence taking out the trash on April 4, 2019, when she observed a light brown
car, similar to a Cadillac. N.N. described the vehicle as having a rounded shape. The
vehicle parked across the street from her residence, closer to 1107 B Avenue. After
seeing the vehicle, she heard gun shots and ran inside. N.N. recognized the vehicle as

one ANTONE drives, and she has seen him driving it in the past.

Law enforcement officers spoke with H.N., who observed the incident. On April 4,
2019, H.N. observed a light brown vehicle, similar to a Cadillac. HLN. recognized the
vehicle as belonging to C.B. She observed ANTONE exit the passenger side of the
vehicle and saw him shooting a gun everywhere. She thought ANTONE shot at least
| 12 times. H.N. saw a total of two people in the vehicle, including ANTONE. The

vehicle then turned around and feft to the north. :

Law enforcement officers spoke with A.N., who observed the incident and saw a light

brown vehicle leaving the area.
10.

11,

12,

13.

14.

19..05259R

United States v. Adrian Eugene Antone * Page 4 of 5

TOPD knows ANTONE to reside at a residence located near the intersection of D
Street and F Street in the Village of San Lucy. The residence belongs to C.B., who is

the boyfriend of ANTONE’s mother.

TOPD located a light brown Lincoln sedan parked behind the C.B. residence. The

sedan matches the description of the car seen by witnesses at the scene of the shooting.

TOPD observed C.B. drive away from the residence in the Lincoln sedan. TOPD
contacted C.B., and he said that ANTONE drove the Lincoln away from the residence
on the night of April 4, 2019, and later returned to the residence in the car. C.B.

believed the car was at the residence when he heard gunshots later in the night.
C.B. gave TOPD consent to search the car. TOPD located a.spent bullet in the car.

On April 5th, 2019, TOPD and the FBI executed a Federal Search Warrant (19-
8151MB) at the C.B. residence in the Village of San Lucy. During the search, several
black colored articles of clothing were located, however the shotgun was not

recovered,

On June 25th, 2019, at approximately 9:32 P.M., TOPD attempted to conduct a traffic
stop on a vehicle. The vehicle fled from TOPD, and eventually crashed near 307"
Avenue and West Watermelon Road in Maricopa County. TOPD located ANTONE

at the vehicle, and he was subsequently taken into custody. |

ANTONE is an Indian, and a-certified and enrolled member ‘of the Tohono O’odham

Nation, a federally recognized Indian Tribe.
—69. 5259S

United States v. Adrian Eugene Antone Page 5 of §

15. From the facts outlined above, your affiant submits that. there is probable cause to
believe that on or about April 4th, 2019, in the District of Arizona; within the confines
of the Tohono O’odham Nation Indian Reservation, Indian Country, ANTONE, an |
Indian, did intentionally and knowingly assault J.C. and. KD. both Indians, with a
dangerous weapon, that is, a shotgun, with the intent to do bodily harm, in violation

of Title 18, United States.Code, Sections 1153 and 113(a)(3).

David Neill

 

Special. Agent, F ederal Bureau of Investigation |

Sworn to and subscribed before me
this 26th day of June, 2019.

Hdforable Bérniardo P. Velasco
United States Magistrate Judge '

 
